by the defendant from an order of the Supreme Court, Richmond County *981(Rienzi, J.), dated November 8, 2007, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the People established, by clear and convincing evidence (see Correction Law § 168-n [3]), that he inflicted a “physical injury” upon the victim (Penal Law § 10.00 [9]; see People v Sullivan, 64 AD3d 67, 74 [2009]; People v Fisher, 22 AD3d 358 [2005]; People v Tomczak, 189 AD2d 926, 927 [1993]; cf. People v Chiddick, 8 NY3d 445, 447-448 [2007]). Accordingly, the Supreme Court properly assessed 15 points for risk factor 1 based upon the defendant’s use of violence, and properly designated the defendant a level three sex offender. Fisher, J.P., Covello, Santucci and Balkin, JJ., concur.